PEB CUBIAM.
This appeal by the Biverside Irrigation District is taken in the same case and from the judgment that has been considered in Farmers’ Co-operative Ditch Company v. Riverside Irrigation District et al., Respondents, and Nampa & Meridian Irrigation District, Appellant, just decided by this court, ante, p. 450, 94 Pac. 761. The same questions are involved in this appeal as on that, and upon the authority of that case the judgment from which this appeal is taken will be affirmed. Costs in favor of respondents.